DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 11-13, 15, 18-19, 22-24 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam et al. (US 2021/0029658 A1) in view of Uchino et al. (US 2016/0173188 A1).

Mahalingam et al. disclose methods, systems, and devices for addressing timing advance in non-terrestrial network communication with the following features: regarding claim 1, a method for wireless communication at a user terminal in a non-terrestrial network, comprising: establishing a communication link over a channel having a channel delay in the non- terrestrial network; determining, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network; receiving a medium access control-control element command indicating a communication parameter; transmitting feedback based at least in part on the medium access control-control element command; and communicating with the non-terrestrial network over the channel according to the communication parameter after an end of the delay (Fig. 4, diagram illustrating an a method for wireless communication at a user terminal in a non-terrestrial network, comprising: establishing a communication link over a channel having a channel delay in the non- terrestrial network (i.e. a non-terristrial network (NTN) comprising of an airborne satellite sabe station 401 and WTRU 402 establishing communication link having delays depending on the orbital positions of the satellite 401), determining, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network (i.e. based on the setellite 401 link delay, the WTRU 402 may determine the granularity of the time advance (TA) and according to the TA granularity indication which could be a 2 or 3-bit field transmitted in a medium access control (MAC) control element (CE), and the WTRU 402 may derive the TA steps (see tables 5-6) for the communication of the WTRU 402 with the satellite 401), receiving a medium access control-control element command indicating a communication parameter (i.e. WTRU 402 receives a MAC CE from the satellite 401 comprising a random access response (RAR) may be sent by the satellite 401 to the WTRU 402 in the downlink and providing a timing advance with the MAC CE command indicating the parameter of time-alignment for the WTRU 402 for uplink communication), transmitting feedback based at least in part on the medium access control-control element command (i.e. the NTN may use TCP protocol for communication, hence the WTRU 402 based on MAC CE transmits ACK/NACK to the satellite 401 as a feedback signal), and communicating with the non-terrestrial network over the channel according to the communication parameter after an end of the delay (i.e. the WTRU 402 start communication with the setellite 401 over channel/link after adjusting the transmission timing as per time allignment information to end the time offset)”).  
Mahalingam et al. also disclose the following features: regarding claim 2, further comprising determining an indication of the channel delay that is based at least in part on one or more of a location of a satellite in the non-terrestrial network, a location of a beam of the satellite, or a location of the user terminal, wherein determining the delay associated with the medium access control-control element is based at least in part on determining the indication of the channel delay (Fig. 4, diagram illustrating an example non-terrestrial network communications where the variation of the round trip time may be smaller than the maximum round-trip time according to one or more embodiments, see teachings in [0112-0118, 0156 & 0203-0205] summarized as “propagation delays in satellite links may be excessively high and the determination is depend on the orbital positions of the satellite, for example, a satellite link, the target for a user plane round trip time (RTT) may be as high as 600 ms for a geostationary (GEO) satellite system, up to 180 ms for a medium earth orbit (MEO) satellite system, and up to 50 ms for low earth orbit (LEO) satellite system, wherein the delay is determined from MAC CE”); regarding claim 3, further comprising receiving an indication of the delay associated with the medium access control-control element in a delay configuration, wherein determining the delay is based at least in part on receiving the indication of the delay (Fig. 4, diagram illustrating an example non-terrestrial network communications where the variation of the round trip time may be smaller than the maximum round-trip time 
Mahalingam et al. is short of teachings “determining, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network” and “transmitting feedback based at least in part on the medium access control-control element command”.
Uchino et al. disclose a mobile station usable in satellite communicationswith the following features: regarding claim 1, determining, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network; and, transmitting feedback based at least in part on the medium access control-control element command  (Fig. 2, functional block diagram of a mobile station according to the first embodiment of the present invention, see teachings in [002-003, 0018, 0021-0026 & 0035-0042] summarized as “determining, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network transmitting feedback based at least in part on the medium access control-control element command (i.e. the mobile station UE#1 transmits, to the setallite 1, the random access preamble at the timing obtained by applying the offset .delta.  to the transmission timing to be referenced)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahalingam et al. by using the features as taught by Uchino et al. in order to provide a more effective and efficient system that is capable of determining, based at least in part on the channel delay, a delay associated with a medium access control-control element, and transmitting feedback. The motivation of using these functions is that it is more cost effective and dynamic.
Uchino et al. also disclose the following features: regarding claim 9, wherein the delay associated with the medium access control-control element comprises a time offset associated with transmitting the feedback, wherein communicating after the end of the delay comprises communicating after an end of the time offset (Fig. 2, functional 
Regarding claim 19:
Mahalingam et al. disclose methods, systems, and devices for addressing timing advance in non-terrestrial network communication with the following features: regarding claim 19, a method for wireless communication at a satellite in a non-terrestrial network, comprising: establishing a communication link over a channel having a channel delay in the non- terrestrial network; transmitting a medium access control-control element command indicating a communication parameter; receiving feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command; and communicating with the non-terrestrial network over the channel according to the communication parameter after an end of a delay associated with a medium access control- control element (Fig. 4, diagram illustrating an example non-terrestrial network communications where the variation of the round trip time may be smaller than the maximum round-trip time according to one or more embodiments, see teachings in [0039, 0052, 0094, 0112-0118, 0156, 0171, 0203-0205 & abstract] summarized as “a method for wireless communication at a satellite in a non-terrestrial network, comprising: establishing a communication link over a channel having a channel delay in the non- terrestrial network (i.e. a non-terristrial network (NTN) comprising of an airborne satellite sabe station 401 and WTRU 402 establishing communication link having delays depending on the orbital positions of the satellite 401), transmitting a medium access control-control element command indicating a communication parameter (i.e. WTRU 402 receives a MAC CE from the satellite 401 comprising a random access response (RAR) may be sent by the satellite 401 to the WTRU 402 in the downlink and providing a timing advance with the MAC CE command indicating the parameter of time-alignment for the WTRU 402 for uplink communication), receiving feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command (i.e. the NTN may use TCP protocol for communication, hence the WTRU 402 based on MAC CE transmits ACK/NACK to the satellite 401 as a feedback signal), and communicating with the non-terrestrial network over the channel according to the communication parameter after an end of a delay associated with a medium access control- control element (i.e. the WTRU 402 start communication with the setellite 401 over channel/link after adjusting the transmission timing as per time allignment information to end the time offset)”).
Mahalingam et al. also disclose the following features: regarding claim 22, further comprising determining, based at least in part on the channel delay, the delay associated with the medium access control-control element for communication specific to the user terminal in the non-terrestrial network (Fig. 4, diagram illustrating an example non-terrestrial network communications where the variation of the round trip time may be smaller than the maximum round-trip time according to one or more embodiments, see teachings in [0036, 0112-0118] summarized as “propagation delays 
receiving feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command”.
Uchino et al. disclose a mobile station usable in satellite communicationswith the following features: regarding claim 19, receiving feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command (Fig. 2, functional block diagram of a mobile station according to the first embodiment of the present invention, see teachings in [002-003, 0018, 0021-0026 & 0035-0042] summarized as “receiving feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command (i.e. a satellite communication system comprising of a satellite 1 (fig. 1) and UE#1, the satellite 1 transmits a downlink signal to the mobile station UE#1 which it receives with a propagation delay D1 with timing advance command media access control-control element (TAC MAC CE), the UE#1 calculates the offset .delta. with offset calculation unit 23 (fig. 2) based on the received command, the UE#1 transmits an uplink signal to the satellite 1 at a timing obtained by applying the offset .delta. and the time difference notified as TA to the transmission timing to be referenced, and the satellite 1 can receive the uplink signal from the mobile station UE#1 at the desired reception timing, and the mobile station UE#1 transmits, to the setallite 1, the random access preamble at the timing obtained by applying the offset .delta.  to the transmission timing to be referenced)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahalingam et al. 
Uchino et al. also disclose the following features: regarding claim 20, wherein transmitting the indication of the delay comprises transmitting the indication of the delay in one or more of a broadcast configuration message, a group configuration message, or a dedicated configuration message (Fig. 2, functional block diagram of a mobile station according to the first embodiment of the present invention, see teachings in [002-003, 0018, 0021-0026 & 0035-0042] summarized as “a satellite communication system comprising of a satellite 1 (fig. 1) and UE#1, the satellite 1 transmits a downlink signal to the mobile station UE#1 which it receives with a propagation delay D1 with timing advance command media access control-control element (TAC MAC CE), the UE#1 calculates the offset .delta. with offset calculation unit 23 (fig. 2) based on the received command, the UE#1 transmits an uplink signal to the satellite 1 at a timing obtained by applying the offset .delta. and the time difference notified as TA to the transmission timing to be referenced, and the satellite 1 can receive the uplink signal from the mobile station UE#1 at the desired reception timing, and the mobile station UE#1 transmits, to the setallite 1, the random access preamble at the timing obtained by applying the offset .delta.  to the transmission timing to be referenced”); regarding claim 24, wherein the delay associated with the medium access control-control element comprises a time offset associated with receiving the feedback, wherein communicating 
Regarding claim 27:
Mahalingam et al. disclose methods, systems, and devices for addressing timing advance in non-terrestrial network communication with the following features: regarding claim 27, an apparatus for wireless communication at a user terminal in a non-terrestrial network, comprising: a processor, a memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: establish a communication link over a channel having a channel delay in the non-terrestrial network; determine, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network; receive a medium access control-control element command indicating a communication parameter; transmit feedback based at least in part on the medium access control-control element command; and communicate with the non-terrestrial network over the channel according to the communication parameter after and end of the delay (Fig. 4, diagram illustrating an example non-terrestrial network communications where the variation of the round trip time may be smaller than the an apparatus for wireless communication at a user terminal in a non-terrestrial network, comprising: a processor, a memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: establish a communication link over a channel having a channel delay in the non-terrestrial network (i.e. a non-terristrial network (NTN) comprising of an airborne satellite sabe station 401 and WTRU 402, comprising of a processor 118 (fig. 1B) a memory 132 coupled to the processor 118, to cause the apparatus to establishing communication link having delays depending on the orbital positions of the satellite 401), determine, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network (i.e. based on the setellite 401 link delay, the WTRU 402 may determine the granularity of the time advance (TA) and according to the TA granularity indication which could be a 2 or 3-bit field transmitted in a medium access control (MAC) control element (CE), and the WTRU 402 may derive the TA steps (see tables 5-6) for the communication of the WTRU 402 with the satellite 401), receive a medium access control-control element command indicating a communication parameter (i.e. WTRU 402 receives a MAC CE from the satellite 401 comprising a random access response (RAR) may be sent by the satellite 401 to the WTRU 402 in the downlink and providing a timing advance with the MAC CE command indicating the parameter of time-alignment for the WTRU 402 for uplink communication), transmit feedback based at least in part on the medium access control-control element command (i.e. the NTN may use TCP protocol for communication, hence the WTRU and communicate with the non-terrestrial network over the channel according to the communication parameter after and end of the delay (i.e. the WTRU 402 start communication with the setellite 401 over channel/link after adjusting the transmission timing as per time allignment information to end the time offset)”).  
Mahalingam et al. also disclose the following features: regarding claim 28, wherein the instructions are further executable by the processor to cause the apparatus to determine an indication of the channel delay that is based at least in part on one or more of a location of a satellite in the non-terrestrial network, a location of a beam of the satellite, or a location of the user terminal, wherein determining the delay associated with the medium access control-control element is based at least in part on determining the indication of the channel delay (Fig. 4, diagram illustrating an example non-terrestrial network communications where the variation of the round trip time may be smaller than the maximum round-trip time according to one or more embodiments, see teachings in [0112-0118, 0156 & 0203-0205] summarized as “propagation delays in satellite links may be excessively high and the determination is depend on the orbital positions of the satellite, for example, a satellite link, the target for a user plane round trip time (RTT) may be as high as 600 ms for a geostationary (GEO) satellite system, up to 180 ms for a medium earth orbit (MEO) satellite system, and up to 50 ms for low earth orbit (LEO) satellite system, wherein the delay is determined from MAC CE”). 
Mahalingam et al. is short of teachings “determine, based at least in part on the channel delay, a delay associated with a medium access control-control element transmit feedback based at least in part on the medium access control-control element command”.
Uchino et al. disclose a mobile station usable in satellite communicationswith the following features: regarding claim 27, determine, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network; and transmit feedback based at least in part on the medium access control-control element command  (Fig. 2, functional block diagram of a mobile station according to the first embodiment of the present invention, see teachings in [002-003, 0018, 0021-0026 & 0035-0042] summarized as “determine, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network (i.e. a satellite communication system comprising of a satellite 1 (fig. 1) and UE#1, the satellite 1 transmits a downlink signal to the mobile station UE#1 which it receives with a propagation delay D1 with timing advance command media access control-control element (TAC MAC CE), the UE#1 calculates the offset .delta. with offset calculation unit 23 (fig. 2) based on the received command, the UE#1 transmits an uplink signal to the satellite 1 at a timing obtained by applying the offset .delta. and the time difference notified as TA to the transmission timing to be referenced, and the satellite 1 can receive the uplink signal from the mobile station UE#1 at the desired reception timing), 
transmit feedback based at least in part on the medium access control-control element command (i.e. the mobile station UE#1 transmits, to the setallite 1, the random access preamble at the timing obtained by applying the offset .delta.  to the transmission timing to be referenced)”).

Regarding claim 29:
Mahalingam et al. disclose methods, systems, and devices for addressing timing advance in non-terrestrial network communication with the following features: regarding claim 29, an apparatus for wireless communication at a satellite in a non-terrestrial network, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: establish a communication link over a channel having a channel delay in the non-terrestrial network; transmit a medium access control-control element command indicating a communication parameter; receive feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command; and communicate with the non-terrestrial network over the channel according to the communication parameter after an end of a delay associated with a medium access control-control element (Fig. 4, diagram illustrating an example non-terrestrial network communications where the variation of the round trip time may be smaller than the maximum round-trip time according to one or more embodiments, see teachings in [0039, 0052, 0094, 0112-0118, 0156, 0171, 0203-0205 & abstract] an apparatus for wireless communication at a satellite in a non-terrestrial network, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: establish a communication link over a channel having a channel delay in the non-terrestrial network (i.e. a non-terristrial network (NTN) comprising of an airborne satellite sabe station 401 and WTRU 402, comprising of a processor 118 (fig. 1B) a memory 132 coupled to the processor 118, to cause the apparatus to establishing communication link having delays depending on the orbital positions of the satellite 401), transmit a medium access control-control element command indicating a communication parameter (i.e. WTRU 402 receives a MAC CE from the satellite 401 comprising a random access response (RAR) may be sent by the satellite 401 to the WTRU 402 in the downlink and providing a timing advance with the MAC CE command indicating the parameter of time-alignment for the WTRU 402 for uplink communication), receive feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command (i.e. the NTN may use TCP protocol for communication, hence the WTRU 402 based on MAC CE transmits ACK/NACK to the satellite 401 as a feedback signal), and communicate with the non-terrestrial network over the channel according to the communication parameter after an end of a delay associated with a medium access control-control element (i.e. the WTRU 402 start communication with the setellite 401 over channel/link after adjusting the transmission timing as per time allignment information to end the time offset)”).
receive feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command”.
Uchino et al. disclose a mobile station usable in satellite communicationswith the following features: regarding claim 29, receive feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command (Fig. 2, functional block diagram of a mobile station according to the first embodiment of the present invention, see teachings in [002-003, 0018, 0021-0026 & 0035-0042] summarized as “receive feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command (i.e. a satellite communication system comprising of a satellite 1 (fig. 1) and UE#1, the satellite 1 transmits a downlink signal to the mobile station UE#1 which it receives with a propagation delay D1 with timing advance command media access control-control element (TAC MAC CE), the UE#1 calculates the offset .delta. with offset calculation unit 23 (fig. 2) based on the received command, the UE#1 transmits an uplink signal to the satellite 1 at a timing obtained by applying the offset .delta. and the time difference notified as TA to the transmission timing to be referenced, and the satellite 1 can receive the uplink signal from the mobile station UE#1 at the desired reception timing, and the mobile station UE#1 transmits, to the setallite 1, the random access preamble at the timing obtained by applying the offset .delta.  to the transmission timing to be referenced)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahalingam et al. 
Uchino et al. also disclose the following features: regarding claim 30, wherein the instructions are further executable by the processor to cause the apparatus to: determine the delay associated with the medium access control-control element; and transmit an indication of the delay associated with the medium access control-control element, wherein communicating with the non-terrestrial network over the channel according to the communication parameter after the end of the delay is based at least in part on 7 transmitting the indication of the delay (Fig. 2, functional block diagram of a mobile station according to the first embodiment of the present invention, see teachings in [002-003, 0018, 0021-0026 & 0035-0042] summarized as “a satellite communication system comprising of a satellite 1 (fig. 1) and UE#1, the satellite 1 transmits a downlink signal to the mobile station UE#1 which it receives with a propagation delay D1 with timing advance command media access control-control element (TAC MAC CE), the UE#1 calculates the offset .delta. with offset calculation unit 23 (fig. 2) based on the received command, the UE#1 transmits an uplink signal to the satellite 1 at a timing obtained by applying the offset .delta. and the time difference notified as TA to the transmission timing to be referenced, and the satellite 1 can receive the uplink signal from the mobile station UE#1 at the desired reception timing, and the mobile station UE#1 transmits, to the setallite 1, the random access preamble at the timing obtained by applying the offset .delta.  to the transmission timing to be referenced”).

Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam et al. (US 2021/0029658 A1) in view of Uchino et al. (US 2016/0173188 A1) as applied to claims 1 and 19 above, and further in view of Azizi et al. (US 2019/0364492 A1).

Mahalingam et al. and Uchino et al. disclose the claimed limitations as described in paragraph 5 above. Mahalingam et al. and Uchino et al. do not expressly disclose the following features: regarding claim 4, wherein receiving the indication of the delay in the delay configuration comprises receiving the indication of the delay in one or more of a broadcast configuration message, a group configuration message, or a dedicated configuration message; regarding claim 21, further comprising determining, based at least in part on the channel delay, the delay associated with the medium access control-control element for communication specific to the user terminal in the non-terrestrial network.
Azizi et al. disclose the following features: regarding claim 4, wherein receiving the indication of the delay in the delay configuration comprises receiving the indication of the delay in one or more of a broadcast configuration message, a group configuration message, or a dedicated configuration message (Fig. 20, shows an exemplary network scenario for a radio communication network in accordance with some aspects, see teachings in [0589 & 0994] summarized as “radio access network may broadcast the configuration information for each delay of channel instance in order to provide terminal devices with the information necessary to access each channel instance”); regarding 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahalingam et al. with Uchino et al. by using the features as taught by Azizi et al. in order to provide a more effective and efficient system that is capable of receiving the indication of the delay in the delay configuration comprises receiving the indication of the delay in one or more of a broadcast configuration message. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam et al. (US 2021/0029658 A1) in view of Uchino et al. (US 2016/0173188 A1) as applied to claim 1 above, and further in view of Xu et al. (US 2020/0313747 A1).

Mahalingam et al. and Uchino et al. disclose the claimed limitations as described in paragraph 5 above. Mahalingam et al. and Uchino et al. do not expressly disclose the following features: regarding claim 14, wherein determining the delay associated with the medium access control-control element comprises determining that the delay is 
Xu et al. disclose a beam Management for uplink transmission in a radio                         system with the following features: regarding claim 14, wherein determining the delay associated with the medium access control-control element comprises determining that the delay is greater than one or more of the channel delay, a slot duration, or an internal inter-layer delay (Fig. 1, a diagram of an example RAN architecture as per an aspect of an embodiment of the present disclosure, see teachings in [0224 & 0348] summarized as “MAC CE may occupy physical downlink shared channel resources and introduce a long latency due to a necessary acknowledge of HARQ process”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahalingam et al. with Uchino et al. by using the features as taught by Xu et al. in order to provide a more effective and efficient system that is capable of determining the delay is greater than one or more of the channel delay. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/27/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473